Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of all claims is allowable over the prior art of record because none of the prior arts teaches or suggests a method, an apparatus, a system or a non-transitory computer-readable medium storing computer-executable instructions for providing multicarrier communication employing time alignment timers (TATs), by: receiving a first value for a first time alignment timer (TAT) associated with a primary cell group and a second value for a second TAT associated with a secondary cell group, and based on the second TAT expiring and the first TAT running: clearing at least one Hybrid Automatic Repeat Request (HARQ) buffer associated with at least one activated cell of the secondary cell group, stopping uplink transport block transmission via the at least one activated cell of the secondary cell group, and continuing, for the at least one activated cell of the secondary cell group, HARQ transmission and channel state information transmission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465